Citation Nr: 1547016	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-32 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of right ankle fracture.

2.  Entitlement to a compensable evaluation for hearing loss, right ear.

3.  Whether new and material evidence has been received to reopen a claim of service connection for service connection for hearing loss, left ear, and if so, whether service connection may be granted.

4.  Entitlement to service connection for carpal tunnel syndrome, bilateral wrists.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in November 2008 and October 2013.  

In July 2015, the Veteran appeared at a Travel Board hearing before the undersigned.

The issue of the Veteran's entitlement to an increased rating for pseudofolliculitis barbae with seborrheic dermatitis was raised in a September 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of the Veteran's entitlement to a compensable evaluation for right ear hearing loss, service connection for left ear hearing loss, and service connection for bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 14, 2015, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of his appeal for a rating in excess of 20 percent for residuals of right ankle fracture is requested.

2.  In an unappealed March 2009 decision, the Board reopened the Veteran's claim for service connection for left ear hearing loss and denied the claim on the merits.

3.  Evidence added to the record since the March 2009 Board decision, which is not cumulative or redundant of evidence then of record, relates to an unestablished fact that is necessary to support the Veteran's claim of entitlement to service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim for a rating in excess of 20 percent for residuals of right ankle fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The March 2009 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2015).

3.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for left ear hearing loss, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Increased Rating for Residuals of Right Ankle Fracture

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran stated during his July 2015 Board hearing that he wishes to withdraw his appeal regarding an increased rating for residuals of right ankle fracture, and thus, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II.  Reopening Claim for Service Connection for Hearing Loss, Left Ear

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the RO previously denied the Veteran's claim for service connection for left ear hearing loss in a July 1993 rating decision that later became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015).  Thereafter, the RO issued rating decisions in June 2004 and January 2007, in which it found that the Veteran's claim for service connection could not be reopened because new and material evidence was not submitted.

In a March 2009 decision, the Board reopened the Veteran's claim, but denied the claim for service connection on the merits because the Veteran's left hear hearing was within normal limits when he was examined and the evidence did not show that the Veteran met the criteria for a left ear hearing disability under 38 C.F.R. § 3.385, which sets forth the criteria for determining whether a claimant has hearing loss for VA compensation purposes.  The March 2009 decision became final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014).

In September 2012, the Veteran submitted a claim for service connection for left ear hearing loss.  In an October 2013 rating decision, the RO reopened the claim for service connection and then denied it on the merits.  The Veteran's disagreement with the October 2013 rating decision led to the present appeal.

The evidence of record as of March 2009 includes the Veteran's STRs and postservice treatment records that fail to show that the Veteran had left ear hearing loss for VA compensation purposes at that time.  Evidence added to the record after March 2009 includes a February 2013 VA examination report that shows that the Veteran has left ear hearing loss under 38 C.F.R. § 3.385.  As a result, the Board finds that new and material evidence has been presented since the March 2009 Board decision and the Veteran's claim must be reopened.

ORDER

The claim for a rating in excess of 20 percent for residuals of right ankle fracture is dismissed.

New and material evidence having been submitted, reopening of the claim for service connection for hearing loss, left ear, is granted.


REMAND

Generally, VA is required to assist a claimant in the development of a claim by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

During his July 2015 Board hearing, the Veteran testified that his hearing worsened since his most recent VA audiology examination of record.  Thus, because the most recent examination of record may not accurately reflect the current severity of the Veteran's right ear hearing loss disability, the Board finds that another examination must be provided on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, the Board finds that a remand is necessary to obtain another medical opinion regarding the likely etiology of the Veteran's current left ear hearing loss.  Specifically, the Board notes that the examiner who conducted a February 2013 audiology examination reported that a hearing test that was conducted prior to the Veteran's entrance into service suggested mild high frequency hearing loss at 4000-6000 Hertz (Hz) in the left ear.  This examiner opined that the Veteran has left ear hearing loss that preexisted service and was not aggravated beyond its normal progression during service.  Notably, however, the Veteran's September 1976 entrance examination report documents a finding that his ears were "normal" at that time.  In addition, pure tone thresholds at 500 Hz were 15, 1000 Hz were 10, 2000 Hz were 15, and 4000 Hz were 10 decibels in the left ear, and the Veteran's hearing acuity at 3000 Hz, 5000 Hz and 6000 Hz was not recorded.  Thus, because the evidence shows that the February 2013 examiner's opinion may be based on an inaccurate factual premise, the Board finds that another opinion must be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

Now, the Board turns to the Veteran's claim for service connection for carpal tunnel syndrome, which the Veteran contends was caused by his work as a keypunch operator during service.  In November 2012, VA obtained a medical opinion regarding the etiology of this condition from a clinician who noted that the Veteran, who wears splints on both hands, was diagnosed with carpal tunnel in 2008 and the Veteran's post-service employment, a post-service injury, and additional factors not related to service support a finding that there is no nexus between the Veteran's current carpal tunnel syndrome and his period of active service.

During his July 2015 Board hearing, the Veteran testified that he was diagnosed with bilateral carpal tunnel syndrome in the early 1990s and, at that time, was issued braces for his arms by the Dallas VA medical center (VAMC).  In November 2013, the Veteran informed VA that he commenced treatment at the Dallas VAMC in 1993.  See VA Form 21-4142, received November 2013.  Currently, the record includes Dallas VAMC treatment records dated from June 2000.

In light of the Veteran's testimony and November 2013 statement, the Board finds that VA must associate with the claims file records of the Veteran's treatment at Dallas VAMC for the period from 1993 to 2000, as these records may be highly probative as to the issue of onset and whether the Veteran's carpal tunnel syndrome was indeed caused by the factors noted in the November 2012 medical opinion.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).  In addition, if the requested records are obtained on remand, VA must obtain another medical opinion regarding the etiology of the claimed condition.

Accordingly, the case is REMANDED for the following actions:
1.  Associate with the claims file records of the Veteran's treatment at the Dallas VA medical center for the period from 1993 to 2000.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

In addition, associate with the claims folder all records of the Veteran's recent and pertinent VA treatment, to include those dated from March 2015 to the present.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the above development has been completed, obtain a medical opinion regarding the likely etiology of the Veteran's bilateral carpal tunnel syndrome.  The claims folder should be made available to and reviewed by the reviewing clinician.  The clinician should record the full history of the condition, including the competent and credible lay account of his symptoms during and since service.

Offer an opinion as to whether it is at least as likely as not that the Veteran's carpal tunnel condition had onset during his service.  In offering this opinion, address the Veteran's assertion that his work as a keypunch operator during service caused him to develop carpal tunnel syndrome.

All findings, conclusions, and the rationale for all opinions expressed by the clinician should be provided in a report.

3.  After obtaining any additional records to the extent possible, schedule an audiology examination in order to determine the following: (1) the current nature and severity of the Veteran's service-connected right ear hearing loss; and (2) the likely etiology of the Veteran's claimed left ear hearing loss.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner, to include audiometric testing (pure tone and speech recognition testing), should be conducted in conjunction with the examination.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability, as well as the impact hearing loss has on the Veteran's employability, in the final report.  A complete rationale for any opinion expressed should be included in the examination report.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

In addition, with regard to the Veteran's claimed left ear hearing loss, the examiner should address the following:

   (a) State whether the Veteran currently has left ear hearing loss.
   
   (b) After reviewing all of the evidence of record, offer an opinion as to whether the Veteran's left ear hearing loss clearly and unmistakably (i.e., it is undebatable) pre-existed his period of service.
   
   (c) If the answer to (b) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that his pre-existing left ear hearing loss was not aggravated by service, or that any increase in disability was due to the natural progression of the disease?

   (d) If the answer to (b) is no, offer an opinion as to whether it is at least as likely as not that the Veteran's left ear hearing loss had onset during service or within one year of his discharge from service, to include in-service exposure to noise.

4.  After ensuring that the requested development has been completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


